Citation Nr: 0737565	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that, in pertinent part, granted 
service connection for prostate cancer, initially evaluated 
as 100 percent disabling effective April 10, 2001, and then 
evaluated as 20 percent disabling effective April 25, 2002.  
The veteran perfected a timely appeal of this determination 
to the Board.

In May 2007, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, the record was held open for an additional 
60 days.  Additional evidence was submitted following the 
hearing, accompanied by a waiver of RO consideration.  This 
evidence will be considered in reviewing the veteran's 
claim.

A review of the veteran's claims file indicates that the 
veteran wishes to pursue claims for higher evaluations for 
his service-connected PTSD and erectile dysfunction, and 
also a claim of entitlement to service connection for 
depression secondary to service-connected erectile 
dysfunction.  These issues are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further 
action.

Here, the Board notes that the veteran, in testimony before 
the Board, identified medical records relevant to the 
veteran's claim that have not been associated with the 
veteran's claims file.  Specifically, the veteran's claims 
file contains statements of the veteran's private physician, 
Dr. Bale, but does not contain any treatment records from 
this physician.  Upon remand, the RO should attempt to 
obtain these records.
 
The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claim that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that, in testimony before the 
Board, the veteran set forth arguments indicating that his 
residuals of prostate cancer are worse than they were at the 
time of his most recent VA examination in December 2006.  
Specifically, the veteran testified that he has urinary 
leakage and wears pads that he must change four to five 
times in a 24 hour period.  In his December 2006 
examination, the veteran was noted to suffer from urinary 
leakage.  He was noted to urinate approximately six to seven 
times during the day at intervals of every one to one and a 
half hours, and twice during the night, approximately every 
three hours.  The physician did not indicate whether the 
veteran wore pads.  An April 2002 VA examination also 
indicated urinary incontinence in the daytime and at night, 
and urination of approximately 6 times daily.  The examiner 
stated that the veteran used pads occasionally, 
approximately 1 pad per week.

Because the veteran has indicated that his residuals of 
prostate cancer, specifically urinary incontinence, has 
worsened to the point of wearing multiple pads in a 24 hour 
period, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for residuals of prostate cancer since 
service.  This should include treatment 
records from his private physician, Dr. 
Bale, dated since service.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the residuals, other than 
erectile dysfunction, of the veteran's 
service-connected prostate cancer.  It 
is imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be 
accomplished, and the examiner should 
state whether there has been a 
recurrence or metastasis of the 
veteran's prostate cancer.  In addition, 
the examiner should indicate whether the 
veteran's residuals of prostate cancer 
include leakage, and, if so, whether it 
requires the wearing of absorbent 
materials that must be changed less than 
or more than two times a day; the 
frequency of such changes should be 
indicated.  The examiner should also 
report the veteran's urinary frequency 
for daytime and evening voiding, to 
include whether it causes him to awaken 
at night.  Further, the examiner should 
indicate whether the disability is 
manifested by obstructed voiding 
characterized by obstructive 
symptomatology with any one or 
combination of the following:  1. Post 
void residuals greater than 150 cc.; 2. 
Uroflowmetry:  markedly diminished peak 
flow rate (less than 10 cc/sec); 3. 
Recurrent urinary tract infections 
secondary to obstruction; and 4. 
Stricture disease requiring periodic 
dilation every two to three months.  In 
addition, he or should state whether 
there is urinary retention requiring 
intermittent or continuous 
catheterization.  Finally, the examiner 
must report whether the veteran's 
condition is productive of urinary tract 
infections, and if so, the frequency of 
those infections as well as whether they 
require long-term drug therapy, 
hospitalization, drainage and/or 
requiring continuous intensive 
management.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  The veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



